CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED APRIL 30, 2011 (Expressed in Canadian Dollars) CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED BALANCE SHEETS AS AT APRIL 30 (Expressed in Canadian Dollars) ASSETS Current assets Cash and cash equivalents $ $ Marketable securities Receivables Prepaid expenses (Note 10) $ Reclamation bonds Equipment (Note 4) Mineral properties (Note 5) $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Payables and accrued liabilities $ $ Due to related parties (Note 10) Future reclamation costs (Note 6) Contingent liability (Note 15) Shareholders' equity Capital stock(Note 8) Authorized Unlimited number of common shares without par value Issued: 47,477,151(April 30, 2010 – 32,869,373) common shares Contributed surplus (Note 8) Deficit ) ) $ $ Nature and Continuance of Operations (Note 1) Commitments (Note 7) Contingencies (Note 15) On behalf of the Board: “Mark J. Morabito” Director “Ian B. Smith” Director Mark J. Morabito Ian B. Smith The accompanying notes are an integral part of these consolidated financial statements. 3 CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS YEARS ENDED APRIL 30 (Expressed in Canadian Dollars) EXPENSES Accretion (Note 6) $ $ $ Amortization Audit and accounting Consulting (Note 10) Directors’ fees (Note 10) - - Insurance Investor relations Legal (Note 10) Management fees (Note 10) Office and administration (Note 10) Property investigations - Provision for bad debt - Rent (Note 10) Stock-based compensation (Note 8) Transfer agent and filing fees Travel (Note 10) Wages and salaries (Note 10) OTHER INCOME (EXPENSES) Interest income Gain (loss) on sale of equipment (Note 10) ) - Gain (loss) on foreign exchange ) ) Asset retirement obligations recovery - - Unrealized gain (loss)–marketable securities ) Mineral property write-off - ) Loss before income tax ) ) ) Future income tax recovery (Note 11) Loss for the year $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements 4 CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS YEARS ENDED APRIL 30 (Expressed in Canadian Dollars) CASH FLOWS FROM OPERATING ACTIVITIES Loss for the year $ ) $ ) $ ) Items not affecting cash: Accretion Accrued income or other receivables - - ) Asset retirement obligation recovery - ) - Amortization Provision for bad debt - Loss on sale of equipment - - Future income tax recovery ) ) ) Stock-based compensation Unrealized loss/(gain)–foreign exchange ) ) Unrealized(gain) loss–marketable securities ) ) Mineral property write-off - Acquisition of marketable securities - - ) Non-cash working capital item changes Receivables ) ) Due from related party - ) - Prepaid expenses ) Payables and accrued liabilities ) ) Due to related parties ) ) Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition costs on acquisition of Target - - ) Cash acquired on acquisition of Target - - Mineral properties ) ) ) Proceeds on sale of equipment - - Acquisition of equipment ) ) ) Reclamation bond refunds - Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of shares and warrants for cash, net of costs ) Advances made to Target - - ) Net cash provided by (used in) financing activities ) Net change in cash and cash equivalents during the year ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ Cash and cash equivalents Cash $ $ $ Liquid short term investments $ $ $ Supplemental disclosures with respect to cash flows (Note 9) The accompanying notes are an integral part of these consolidated financial statements 5 CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (Expressed in Canadian Dollars) Capital Stock Number of Shares Amount Contributed Deficit Total Surplus Balance at April 30, 2008 $ $ $ ) $ Issued for: Share issuance costs - - - Property acquisition - Target plan of arrangement (Note 3) - Stock-based compensation for the year - - - Tax benefit renounced to flow-through shareholders - - - Loss for the year - - - Balance at April 30, 2009 Issued for: Stock option exercise - Private placement – Nov 2009 - Flow-through private placement– Nov 2009 - - Debt Settlement - - Flow-through private placement– Dec 2009 - - Flow-through private placement– April 2010 - Share issuance costs - - Tax benefit renounced to flow-through shareholders - - - Stock-based compensation for the year - - - Loss for the year - - - Balance at April 30, 2010 Issued for: Fractional rounding from share consolidation - Flow-through private placement– Nov 2010 - Private placement – Nov 2010 - Share issuance costs - - Exercise of stock options - Exercise of warrants - Stock-based compensation for the year - - - Tax benefit renounced to flow-through shareholders - - - Loss for the year - - - Balance at April 30, 2011 $ $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 6 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2011 (Expressed in Canadian Dollars) 1.NATURE AND CONTINUANCE OF OPERATIONS Crosshair Exploration & Mining Corp. (the "Company" or “Crosshair”) was incorporated under the laws of British Columbia on September 2, 1966.Its principal business activities are the acquisition and exploration of mineral properties. All of the Company’s resource properties are located in North America. The Company is in the process of exploring its mineral properties and has not yet determined whether the properties contain ore reserves that are economically recoverable.The recoverability of the amounts shown for mineral properties and related deferred exploration costs are dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain necessary financing to complete the development of those reserves and upon future profitable production. These consolidated financial statements have been prepared using Canadian generally accepted accounting principles (“GAAP”) on a going concern basis which assumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future.The continuing operations of the Company are dependent upon its ability to continue to raise adequate financing and to commence profitable operations in the future. Management believes the Company has sufficient working capital to maintain its operations and its activities for the next fiscal year. These consolidated financial statements do not reflect the adjustments to the carrying values of assets and liabilities and the reported expenses and balance sheet classifications that would be necessary were the going concern assumption deemed to be inappropriate. These adjustments could be material. During the year ended April 30, 2011 the Company consolidated its common shares on the basis of one post-consolidated share for every four pre-consolidated common shares held (Note 8).All references to share amounts have been retroactively restated to reflect the share consolidation. 2.SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation These consolidated financial statements include the accounts of the Company, Target Exploration and Mining Corp (“Target”), (since March 31, 2009, the date of acquisition) (Note 3) and 448018 Exploration Inc.; both of which are wholly-owned subsidiaries, and the account of The Bootheel Project LLC (Note 5). All inter-company transactions and balances have been eliminated. Use of Estimates The preparation of consolidated financial statements in conformity with Canadian GAAP requires management to make estimates and assumptions.These estimates and assumptions affect the reported amounts of assets, liabilities, shareholders’ equity, and the disclosure of contingent assets and liabilities, as at the date of the financial statements, and expenses for the years reported.In particular, the Black-Scholes stock price valuation model used to value warrants and stock options requires the input of highly subjective assumptions regarding stock price volatility. Changes in these assumptions can materially affect the fair value estimate, and therefore, the Black-Scholes model does not necessarily provide a reliable measure of fair value. Other significant estimates used relate to the impairment of resource property interests, valuation of asset retirement obligations and the valuation allowance applied to future income tax assets.Actual results may differ significantly from estimates and assumptions. 7 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2011 (Expressed in Canadian Dollars) 2.SIGNIFICANT ACCOUNTING POLICIES (cont’d) Financial Instruments All financial instruments are classified into one of five categories: held-for-trading, held-to-maturity investments, loans and receivables, available-for-sale financial assets or other financial liabilities. All financial instruments and derivatives are measured in the balance sheet at fair value except for loans and receivables, held-to-maturity investments and other financial liabilities which are measured at amortized cost. Subsequent measurement and changes in fair value will depend on their initial classification. Held-for-trading financial assets are measured at fair value and changes in fair value are recognized in net income. Available-for-sale financial instruments are measured at fair value with changes in fair value recorded in other comprehensive income until the instrument is derecognized or impaired. The Company has classified its cash and cash equivalents and marketable securities as held-for-trading.Receivables are classified as loans and receivables.Payables and accrued liabilities and due to related parties are classified as other financial liabilities, all of which are measured at amortized cost.The Company has elected to measure all derivatives and embedded derivatives at fair value and the Company maintained its policy not to use hedge accounting. The Company also provides the required disclosure about the inputs used in making fair value measurements, including their classification within a hierarchy that prioritizes their significance.The three levels of the fair value hierarchy are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities; Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly; and Level 3 – Inputs that are not based on observable market data. See Note 14 for relevant disclosures. Cash and Cash Equivalents The Company considers cash and cash equivalents to include cash on deposit and highly liquid short-term interest bearing variable rate investments. Interest earned is recognized immediately in operations. Marketable securities The Company accounts for its marketable securities at fair market value with gains and losses included in the statement of operations. Equipment Equipment is recorded at cost less accumulated amortization.The equipment below is amortized over its useful life using the following annual rate and methods: Computer and office equipment 30% Declining balance Computer software 45% Declining balance Exploration equipment 20% Declining balance Furniture and fixtures 20% Declining balance Leasehold improvements 3 years and 3 months Straight-line 8 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2011 (Expressed in Canadian Dollars) 2. SIGNIFICANT ACCOUNTING POLICIES (cont’d) Mineral Properties Costs related to the acquisition and exploration of mineral properties are capitalized by property until the commencement of commercial production.If commercially profitable ore reserves are developed, capitalized costs of the related property are reclassified as mining assets and amortized using the unit of production method.If, after management review, it is determined that capitalized acquisition, exploration and development costs are not recoverable over the estimated economic life of the property, or the property is abandoned, or management deems there to be an impairment in value, the property is written down to its net realizable value. Any option payments received by the Company from third parties or tax credits refunded to the Company are credited to the capitalized cost of the mineral property. If payments received exceed the capitalized cost of the mineral property, the excess is recognized as income in the year received. The amounts shown for mineral properties do not necessarily represent present or future values.Their recoverability is dependent upon the discovery of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete the development, and future profitable production or proceeds from the disposition thereof. Future reclamation costs The Company recognizes the cost of a liability for an asset retirement obligation at fair value, when a reasonable estimate of fair value can be made, in the period in which it is incurred. This amount is added to the carrying value of the asset, and amortized into income on a systematic basis over its useful life. If the fair value of the liability decreases due to changes in future cash flow estimates, a corresponding decrease in the related asset is recorded. If the reduction exceeds the value of the related asset, the remaining amount is reduced through earnings. Changes in the liability for an asset retirement obligation due to passage of time will be measured by applying an interest method of allocation.The amount will be recognized as an increase in the liability and accretion expense in the statement of operations. Changes in the liability for an asset retirement obligation due to the passage of time will be measured by applying an interest method of allocation.The amount will be recognized as an increase in the liability and an accretion expense in the statement of operations. Flow-Through Shares Resource expenditure deductions for income tax purposes related to exploration activities funded by flow-through share arrangements are renounced to investors in accordance with Canadian income tax legislation.To the extent that the future tax liabilities created by the renunciation exceed the future tax assets available, the Company records a reduction in capital stock for the estimated tax benefits transferred to shareholders. When the Company renounces flow-through expenditures, a portion of the Company’s future income tax assets that were not recognized in previous years, due to the recording of a valuation allowance, is recognized as a recovery of income taxes in the statement of operations. Loss per share Basic loss per share is computed by dividing the loss for the year by the weighted average number of common shares outstanding during the year. For diluted per share computations, assumptions are made regarding potential common shares outstanding during the year.The weighted average number of common shares is increased to include the number of additional common shares that would be outstanding if, at the beginning of the year, or at time of issuance, if later, all options and warrants are exercised.Proceeds from exercise are used to purchase the Company’s common shares at their average market price during the year, thereby reducing the weighted average number of common shares outstanding.If these computations prove to be anti-dilutive, diluted loss per share is the same as basic loss per share. 9 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2011 (Expressed in Canadian Dollars) 2. SIGNIFICANT ACCOUNTING POLICIES (cont’d) Stock-Based Compensation The Company recognizes stock-based compensation expense based on the estimated fair value of the options on the date of grant, determined using the Black-Scholes option-pricing model.The fair value of the options is recognized over the vesting period of the options granted as both stock-based compensation expense and contributed surplus.The contributed surplus account is subsequently reduced if the options are exercised and the amount initially recorded is then credited to share capital. Income Taxes Income taxes are accounted for using the asset and liability method. Under this method of tax allocation, future tax assets and liabilities are determined based on differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases (“temporary differences”) and losses carried forward. Future income tax assets and liabilities are measured using the enacted tax rates expected to be in effect when the temporary differences are likely to reverse.The effect on future tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the date of enactment or substantive enactment. The amount of future income tax assets recognized is limited to the amount that is more likely than not to be realized. Impairment of long-lived assets A long-lived asset is tested for recoverability whenever events or changes in circumstances indicate that its carrying amount may not be recoverable. An impairment loss is recognized when the carrying amount of a long-lived asset exceeds its fair value. For purposes of recognition and measurement of an impairment loss, a long-lived asset is grouped with other assets and liabilities to form an asset group at the lowest level for which identifiable cash flows are largely independent of the cash flows of other assets and liabilities. Estimates of future cash flows used to test recoverability of a long-lived asset include only the future cash flows that are directly associated with, and that are expected to arise as a direct result of, its use and eventual disposition. Foreign Currency Translation The Company’s functional and reporting currency is the Canadian dollar. Transactions denominated in foreign currency are translated into Canadian dollars at the rate of exchange in effect at the date of the transaction. Monetary assets and liabilities denominated in foreign currencies have been translated into Canadian dollars at the rate of exchange in effect at the balance sheet date. Non-monetary items are translated at historical exchange rates. Revenue and expenses are translated at the average rate during the year in which the transaction occurred. Any gains or losses resulting from translation have been included in the statement of operations. The financial position and results of the Company’s integrated foreign operations have been translated into Canadian funds using the temporal method as follows: i) Monetary items, at the rate of exchange prevailing at the consolidated balance sheet date; ii) Non-monetary items, at the historical rate of exchange; and iii) Exploration and administration costs, at the average rate during the year in which the transaction occurred. iv) Revenue and expenses are translated at the average rate during the year in which the transaction occurred Gains and losses arising on currency translation are included in operations for the year. Comparative Figures Certain comparative figures have been reclassified to conform with the current year’s presentation. 10 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2011 (Expressed in Canadian Dollars) 2. SIGNIFICANT ACCOUNTING POLICIES (cont’d) Future accounting changes Business combinations, consolidated financial statements and non-controlling interest In January 2009, the CICA issued CICA Handbook Section 1582, “Business Combinations”, Section 1601, “Consolidations”, and Section 1602, “Non-Controlling Interests”. These sections replace the former Section 1581, “Business Combinations”, and Section 1600, “Consolidated Financial Statements”, and establish a new section for accounting for a non-controlling interest in a subsidiary. Section 1582 establishes standards for the accounting for a business combination, and states that all assets and liabilities of an acquired business will be recorded at fair value. Obligations for contingent considerations and contingencies will also be recorded at fair value at the acquisition date. The standard also states that acquisition-related costs will be expensed as incurred and that restructuring charges will be expensed in the periods after the acquisition date. It provides the Canadian equivalent to IFRS 3, Business Combinations (January 2008). The section applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after January 1, 2011. Section 1601 establishes standards for the preparation of consolidated financial statements. Section 1602 establishes standards for accounting for a non-controlling interest in a subsidiary in the preparation of consolidated financial statements subsequent to a business combination. It is equivalent to the corresponding provisions of IFRS International Accounting Standards (“IAS”) 27, Consolidated and Separate Financial Statements (January 2008). Sections 1601 and 1602 apply to interim and annual consolidated financial statements relating to fiscal years beginning on or after January 1, 2011. Earlier adoption of these sections is permitted as of the beginning of a fiscal year. All three sections must be adopted concurrently. International Financial Reporting Standards (“IFRS”) In February 2008, the Canadian Accounting Standards Board (“AcSB”) announced that 2011 is the changeover date for publicly-listed companies to use IFRS, replacing Canada’s existing GAAP. The date is for interim and annual financial statements relating to fiscal years beginning on or after January 1, 2011. For the Company, the transition date will be May 1, 2010 and this will require the restatement for comparative purposes of amounts reported by the Company for each of the quarters for the year ended April 30, 2011. 11 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2011 (Expressed in Canadian Dollars) 3.ACQUISITION Target Exploration and Mining Corp. On January 6, 2009, the Company entered into a plan of arrangement with Target Exploration and Mining Corp. (“Target”), whereby the Company agreed to acquire all of the outstanding common shares, warrants and stock options of Target. In consideration, the Company issued common shares, warrants and stock options on a 1.2 ratio for each Target common share, warrant and stock option outstanding, with all other terms of the warrants and stock options remaining unchanged. On March 31, 2009, the plan of arrangement was completed and the Company issued 3,665,872 common shares, 570,825 warrants and 600,000 stock options to Target shareholders and paid acquisition costs of $195,271, with a total value of $2,509,592. The cost of the asset acquisition should be based on the fair value of the consideration given, except where the fair value of the consideration given is not clearly evident. In the case of the Company, the fair value of the consideration given was used which was allocated amongst the fair value of the assets and liabilities of Target as of the date of acquisition. The acquisition of Target constitutes a related party transaction, and since the transaction has commercial substance and is not in the normal course of operations, it has been measured at the exchange amount. The total purchase price of $2,509,592 includes the following: Common shares issued $ Fair value of options Fair value of warrants Acquisition costs $ The purchase price of $2,509,592 was allocated as follows: Cash $ Receivables Reclamation bonds Equipment Mineral properties Current liabilities ) Advances due to Crosshair ) Future reclamation obligations ) $ These consolidated financial statements include the results of operations of Target from March 31, 2009, the date of acquisition. 12 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2011 (Expressed in Canadian Dollars) 4.EQUIPMENT April 30, 2011 April 30, 2010 Description Cost Accumulated Amortization Net Book Value Cost Accumulated Amortization Net Book Value Furniture & fixtures1 $
